Citation Nr: 0818717	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  06-10 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
October 1979.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by Regional Offices (RO) of the 
United States Department of Veterans Affairs (VA).  In an 
April 2003 rating decision, the Cleveland, Ohio RO denied 
service connection for PTSD.  In a July 2004 rating decision, 
the Los Angeles, California RO again denied service 
connection for PTSD.



FINDINGS OF FACT

1.  The veteran was sexually assaulted during service.

2.  The veteran developed PTSD as a result of sexual assault 
during service.


CONCLUSION OF LAW

The veteran incurred PTSD as a result of traumatic experience 
during service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for PTSD

The veteran is seeking service connection for PTSD.  He 
contends that he developed PTSD as a result of being sexually 
assaulted during service.  Service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  PTSD is a psychiatric disorder that develops as 
a result of traumatic experience.  It is possible for service 
connection to be established for PTSD that becomes manifest 
after separation from service.  In order for a claim for 
service connection for PTSD to be successful, there must be: 
(1) medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between the current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service varies depending on 
whether or not the veteran engaged in combat with the enemy.  
If the veteran engaged in combat with the enemy, if the 
claimed stressor is related to that combat, and if the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, then, in 
the absence of clear and convincing evidence to the contrary, 
the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f)(1).

If the veteran did not engage in combat with the enemy, his 
lay testimony, by itself, is not enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records that corroborate the veteran's 
testimony as to the occurrence of the claimed stressor.  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, however, a 
PTSD claim is based on in-service personal assault, evidence 
from sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
38 C.F.R. § 3.304(f)(3).

The veteran did not engage in combat with the enemy.  He 
asserts that he has PTSD as a result of traumatic experiences 
during his service.  He reports that he was incarcerated at 
Fort Leavenworth, Kansas, as a result of drug charges.  (He 
indicates that the drug charges were later overturned on 
appeal).  He states that, in December 1976, while he was a 
prisoner, other prisoners held him down and sexually 
assaulted him.  He also reports experiencing mental and 
emotional distress as a result of being beaten by military 
police in early 1975.

No psychiatric disorders were noted when the veteran was 
examined in September 1973 for entrance into service.  In 
November 1974, the veteran was treated at a service emergency 
room after taking LSD, and reporting that he felt that he was 
dying.  In January 1975, he received treatment for a 
laceration above the left eye, resulting from an altercation.  
On follow-up a few days later, he indicated that he had 
fought and been beaten up by military police.  In May 1975, 
he was admitted for psychiatric observance for a few days due 
to toxic delirium due to LSD use.  

In January 1976, the veteran was seen at a service emergency 
room, stating that he was having mental problems.  The 
treating practitioner noted anxiety, and recommended a mental 
health consultation.  Service medical records show treatment 
at Fort Leavenworth in late 1976 and early 1977.  Treatment 
was mainly for upper respiratory infections, and there was no 
report of physical injuries or mental or emotional symptoms.  
In a medical history completed in February 1977 at out 
processing from Fort Leavenworth, the veteran checked yes for 
a history of nervous trouble.

In a July 1978 medical history, the veteran checked yes for a 
history of nervous trouble, depression or excessive worry, 
and frequent trouble sleeping.  An examining physician noted 
that the veteran had checked yes for about half of the 
conditions listed on the history.  The examiner indicated 
that the veteran reported a history of depression that was 
resolved.  In a January 1979 medical history, the veteran 
checked yes for a history of nervous trouble and depression 
or excessive worry.

The veteran's service personnel file shows that he served in 
clerk typist duties in 1974 to 1976.  It was reported that he 
assaulted military policemen in January 1975.  He was 
promoted in August 1975. He was convicted at court martial in 
September 1976 of possessing and selling marijuana.  He was 
confined at Fort Leavenworth in September 1976, and released 
from confinement in February 1977.  The 1976 charges and 
conviction were dismissed and set aside in September 1979.

In January 1985, the veteran submitted a claim of service 
connection and compensation for disabilities, including 
mental problems.  He attributed the mental problems to 
beatings by military police, and to mental pressures due to 
undergoing court martial.  In a May 1985 VA psychiatric 
examination, the veteran reported an incident in 1975 in 
which he passed out, and was later arrested by military 
police.  He related having been arrested on drug charges, 
following the arrest of his wife on drug charges, and being 
incarcerated at Fort Leavenworth.  He stated that he had 
experienced mental problems since service.  The examiner 
found that the veteran was alert and oriented, with no 
evidence of neurosis or psychosis.  The examiner concluded 
that the veteran did not have a neuropsychiatric condition.

In September 2000, the veteran was admitted for VA inpatient 
mental health treatment for substance abuse and paranoid 
schizophrenia.  At that time, he reported previous 
hospitalizations for substance abuse in 1988 and 1994.  He 
indicated that he had been homeless for three years.  The 
veteran continued as a VA domiciliary patient in 2001.  On VA 
psychiatric examination in May 2001, the veteran reported 
hearing voices.  He reported a history of substance abuse 
problems, including during service, and indicated that he had 
been incarcerated at Leavenworth for several months.  The 
examiner provided an impression of paranoid schizophrenia and 
substance abuse.  VA outpatient treatment notes from January 
2002 and November 2002 show a diagnosis of paranoid 
schizophrenia.

In August 2002, the veteran requested service connection for 
PTSD.  He reported that he had been beaten and sexually 
assaulted while he was incarcerated at Fort Leavenworth.  In 
December 2002 statements reporting his stressors during 
service, the veteran related being beaten by two military 
police officers in February 1975, and being beaten, 
sodomized, and threatened with death by three fellow inmates 
at Fort Leavenworth.

The claims file contains records of VA mental health 
treatment of the veteran in 2003 through 2006.  In an April 
2003 assessment, the veteran reported having been sodomized 
by four men on one occasion while he was incarcerated at Fort 
Leavenworth during service.  The veteran continued in 
psychotherapy.  In July 2003, the treating psychologist E. M. 
H., Ph.D., found that the veteran met the criteria for a 
diagnosis of PTSD as a result of sexual assault.  In a July 
2003 statement, Dr. H. indicated that he had formally 
diagnosed the veteran as having PTSD, in addition to paranoid 
schizophrenia and substance abuse in remission.  Dr. H wrote, 
"I believe his PTSD is due to his being raped in Ft. 
Leavenworth Prison while in the military."  VA outpatient 
treatment records from later in 2003 and from 2004 contain 
diagnoses of PTSD, paranoid schizophrenia, and history of 
substance abuse.

In November 2004, the veteran had an informal conference with 
a Decision Review Officer at the RO.  The veteran reported 
that when he was raped at Fort Leavenworth, he did not report 
the assault to authorities, for fear of retaliation by the 
perpetrators.  He indicated that while he was incarcerated at 
Fort Leavenworth, he had received medical treatment at the 
dispensary.

In August 2005, VA clinical psychologist L. A. S., Psy. D., 
wrote that she had treated the veteran in weekly outpatient 
psychotherapy at a Vet Center since November 2004.  Dr. S. 
stated that the veteran had been diagnosed with PTSD based on 
military sexual trauma.  Dr. S. wrote that the veteran's 
delay in reporting the assault was consistent with the 
actions of other men with similar experiences.  Dr. S. found 
that the veteran's account of the rape was at all times 
consistent.

In March 2006, a longtime neighbor of the veteran wrote that 
the veteran had been polite and hardworking during childhood.  
The neighbor related noticing a definite change in the 
veteran's personality after his release from military prison.  
At that time, the neighbor stated, the veteran was addicted 
to drugs and alcohol, and his behavior was anti-social.

In a March 2006 statement, the veteran reported that he did 
not report the rape at Fort Leavenworth, or seek treatment 
for injuries from the assault, for fear of retaliation by the 
assailants.

In December 2006, the veteran submitted a statement from D. 
C., M.S.W., a military sexual trauma counselor at a Vet 
Center.  Ms. C. reported that the veteran had received 
counseling from Dr. S. through the summer of 2005, and had in 
November 2006 begun counseling with her.  Ms. C. stated that 
the veteran's delay in reporting the rape, and his subsequent 
psychological symptoms and abuse of drugs and alcohol were 
typical responses to that type of trauma.

The veteran has indicated that he did not report the rape at 
Fort Leavenworth while he was in service.  Therefore, his 
military personnel and medical records do not contain any 
record of that event.  VA mental health professionals who 
have treated the veteran have concluded that the veteran's 
psychological symptoms are consistent with a history of 
sexual assault.  Those professionals have expressed the 
opinion that the veteran has PTSD that was caused by the 
sexual assault during service.  When all of the evidence from 
service forward is considered, that evidence reasonably 
supports a finding that the veteran's PTSD was incurred as a 
result of sexual trauma during service.  The Board therefore 
grants service connection for PTSD.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

In this case, the Board is granting the benefit sought on 
appeal.  Therefore, it is not necessary to discuss VA's 
duties to notify or assist the veteran in substantiating the 
claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).


ORDER

Entitlement to service connection for PTSD is granted, 
subject to the laws and regulations controlling the 
disbursement of monetary benefits.




____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


